DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 07/07/2020. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to application 109117564, filed on 04/26/2020 in Taiwan.

Status of the Claims
Claims 1-8 are pending; claim 1 is amended. Claims 1-8 are examined below.

Withdrawn Objections/Rejections
The previous rejections of claim 1 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adak et al., ACS Appl. Mater. Interfaces 6, (2014), p.10452-10460 (IDS entered 07/07/2020), and as evidenced by Meyerhoff et al., US Patent No. 5,981,203
	Adak et al. teach antibodies immobilized on a surface with the use of BA recognition of antibody glycan chains, in combination with a photoactivatable reagent that creates a covalent attachment to the antibody Fc region (see Abstract; Introduction, pg. 104530, col. 2; Results and Discussions, pg. 104555, col. 1). 
Claim 1 recites an organic boronic acid group with a first cross-linking agent, R1, through
which it binds the group to the surface of the solid support, and a photoaffinity reagent with a
second cross-linking agent, R2, through which it is bound to the surface of the support. When
given broadest reasonable interpretation (see MPEP § 2106), the instant claim language
involves a direct, but separate, attachment by R1 and R2 to the surface of the solid support.
Adak et al. teach primary amine crosslinking of each of a boronic acid control (Compound 3)
and photoaffinity control (Compound 2) to the surface of a glass slide (i.e. “solid support”) (see
pg. 10454, “Amidation of NHS Esters Using a BA Derivative (3) and a Photoaffinity Group (2)”;
Compound 3 and Compound 2 in “Supporting Information”).
	Claim 1 further recites “providing a glycoprotein to contact the organic boronic acid...”
such that a boronate ester is formed with a sugar chain on the Fc fragment ultimately
immobilizing the glycoprotein. Adak et al. teach the surface of a solid support that is
biofunctionalized with a probe containing BA that “provided good affinity and specificity for the
recognition of glycan [i.e. “sugar”] chains on the Fc region of the antibody...” (see “Abstract”;
“Introduction,” pg. 10453, column 1; Figure 1). As such, Adak et al. does teach providing a
glycoprotein (an antibody comprising the Fc fragment) to contact the boronic acid, such that an
alcohol group on the sugar chain of the Fc fragment and the boronic acid group of the boronic
acid form an organic boronate ester, thereby immobilizing the glycoprotein at the surface (see
specifically, page 10455, column 1, paragraph 3) when Abs are introduced, diol groups (alcohol group on the sugar) contact the BA and result in formation of a cyclic boronate diester (contact and alcohol groups and boronic acid group form an organic boronate ester).
Claim 1 additionally recites “performing UV light irradiation...so that the photoaffinity
reagent and the glycoprotein form a covalent cross-link.” Adak et al. teaches “...UV irradiation
of (trifluoromethyl)phenyldiazirine functional groups...to generate highly reactive carbenes that
spontaneously undergo insertion reactions to permanently tether the Ab (i.e., the glycoprotein)
on the surface” (see Figure 1; “BA-Based Photo immobilization (BA-Pi) of Abs,” pg. 10454, the
photoaffinity reagent and the glycoprotein covalently cross-link).
Claim 1 additionally recites “performing UV light irradiation...so that the photoaffinity
reagent and the glycoprotein form a covalent cross-link.” Adak et al. teaches “...UV irradiation
of (trifluoromethyl)phenyldiazirine functional groups...to generate highly reactive carbenes that
spontaneously undergo insertion reactions to permanently tether the Ab (i.e., the glycoprotein)
on the surface” (see Figure 1; “BA-Based Photo immobilization (BA-Pi) of Abs,” pg. 10454, the
photoaffinity reagent and the glycoprotein covalently cross-link).
Claim 2 recites “...wherein the photoaffinity reagent is a diazirine compound.” As was
cited above in reference to the limitations of Claim 1, Adak et al. teaches “...UV irradiation of
(trifluoromethyl)phenyldiazirine functional groups...to generate highly reactive carbenes that
spontaneously undergo insertion reactions to permanently tether the Ab on the surface” (see
Figure 1; “BA-Based Photo immobilization (BA-Pi) of Abs,” pg. 10454).
	Claim 3 recites “...wherein the solid support comprises a nanoparticle.” Adak et al.
teaches “[t]his approach was further extended to other BA presenting substrates, such as
magnetic nanoparticles...to immobilize Abs through the Fc region...” (see “Introduction,” pg.
10453, column 1).
	Claim 4 recites “...wherein the first cross-linking agent Ri is an organic linker containing
an amine group at a terminal.” Adak et al. teach Compound 3, a boronic acid control with an
amine group at a terminal in which Compound 3 “...was reacted with NHS-activated glass slides” to immobilize the control to the surface of a solid support. (see Figure 1; “Roles of BA, the Photoreactive Group, and the Ab Concentration in the BA-Pi Strategy,” pg. 10456).
Claim 5 recites “...wherein the second cross-linking agent R2 is an organic linker
containing an amine group at a terminal.” Adak et al. teach Compound 2, a photoactive
diazirine compound control with an amine group at a terminal in which Compound 2 “...was
reacted with NHS-activated glass slides” to immobilize the control to the surface of a solid
support (see Figure 1; “Roles of BA, the Photoreactive Group, and the Ab Concentration in the
BA-Pi Strategy,” pg. 10456).
	Claim 6 recites “... wherein the glycoprotein comprises an antibody.” Adak et al. teach
“..in which boronic acid provided good affinity and specificity for the recognition of glycan
chains on the Fc region of the antibody...” (see above citations, including for example
“Abstract” and Figure 1).

Claim 7 recites “...wherein the glycoprotein comprises an Fc-fusion glycoprotein
comprising the Fc fragment.” Adak et al. teach “[w]Je previously used BA-coated glass slides to
fabricate carbohydrate and protein microarrays using unprotected carbohydrates and the
glycan chains of Fc-fusion proteins, respectively, to generate oriented protein microarrays
through boronate formation” (see “Introduction,” pg. 10453, column 1).
	Claim 8 recites the “...irreversible and covalent method for immobilizing the
glycoprotein is configured to detect an antigen in a blood sample.” As already shown above,
Adak et al. teach glycoprotein immobilization by boronic acid capture and covalent
photoaffinity reagent cross-linking. Adak et al. teach the use of anti-PSA glycoprotein
immobilization, using anti-PSA in a sandwich immunoassay against human prostate -specific
antigen (PSA) analyte. As is evident from Meyerhoff et al., the anti-PSA is an antibody
“configured to detect an antigen in a blood sample”, see Meyerhoff et al. teaching “... methods are now used routinely to detect diagnostically important blood proteins, including...prostate -
Specific antigen (PSA) to screen for prostate cancer...”. Therefore, Meyerhoff et al. provides
evidence that PSA analyte is found in blood (see “Background Art,” Column 1, Line 27).
Therefore Adak et al., teaching a method for immobilizing the glycoprotein, wherein the
Glycoprotein is an anti-PSA, is teaching a method that anticipates the instant Claim, specifically
the method of Adak et al. is “configured to detect an antigen in blood”.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding the rejection of claims under 35 U.S.C. 102, Applicant argues Adak does not anticipate the claim because Adak teach the boronic acid and the photoaffinity reagent are connected in the form of the same molecule (remarks page 6). Applicant argues this differs from the claim in that the claim requires crosslinking agents R1 and R2, Applicant arguing in reference to Figure 1B, that it is clear that the boronic acid and photoaffinity reagent are bound to the surface of the solid support separation.
However, the pending claim language requires only that each be bound through a different crosslinking agent, the claim language is not limited to the embodiment shown in Figure 1B as referenced in arguments. In referring to Adak, see each are bound through a different functional group on the same molecule (the functional group considered the ‘agent’, thereby addressing two separate attachment points). The claim language is not commensurate in scope with Applicant’s arguments. In particular, the claim does not clearly require the crosslinking agents be separate molecules, rather that each component just be bound at a different crosslinking agent (R1 and R2).
For this reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641